Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7, 9, 10, 13, 14, 16 and 18-29 are pending, claims 2, 3, 6, 11, 12, 15 and 17 having been cancelled and claims 27-29 having been newly added.  Applicant’s response filed April 25, 2022 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al., U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al., U.S. Patent App. Pub. No. 2003/0066549 to Noda et al. and JP2012-037770A to Koike (see machine translation).
Sakurai, Sellmer, Baldy, Matsuda, Hinode, Noda and Koike are discussed in the previous Office Action dated February 15, 2022, which is hereby incorporated in full.  Applicant’s arguments and amendments filed April 25, 2022 are persuasive in overcoming the cited prior art.  In particular, Applicant’s arguments regarding the combination of Sellmer’s pre-rinse disclosure with the primary reference Sakurai does not appear to disclose the recited humidity supply step timing.  Furthermore, there does not appear to be a suggestion or motivation in the prior art to supply the humidified gas through a humidified gas nozzle accommodated within the chamber toward the central portion of the main surface of the substrate.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 4, 5, 7, 9, 10, 13, 14, 16 and 18-29 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714